HUGHES, Justice
(dissenting).
Should a person who misrepresents his qualifications in order to procure a license to practice pharmacy be entitled to a renewal of such license upon payment of the statutory fee when he did not possess at the time such license was issued or at the time its renewal was sought the statutory requirements for the issuance of such license ?
The majority says “Yes.” My answer is “No.”
Upon oral presentation of this case the substance of the following hypothetical question was put to counsel for appellee:
If an applicant for a license to practice pharmacy stated in his application that he had no knowledge of pharmacy, did not know one pill from another, and could not distinguish calomel from strychnine, but through oversight had been issued a license by the Board, the Board belatedly taking note of such facts, would he be entitled to a renewal of his license upon timely tender of the renewal fee?
Counsel’s answer was in the affirmative. Exaggerated as the illustration may be, it is basically the holding of the majority herein.
If this is correct, then such licensee could practice pharmacy until he committed an act for which his license could be revoked under Section 12, Art. 4542a, V.A.C.S. In the meantime the public would be truly acting at its peril in dealing with such person.
The situation here, from a moral point of view, is even worse than that stated in the hypothetical question. There the applicant stated the truth in his application. Here the applicant obtained his license upon false statements made in his application.
It was stipulated by the parties that ap-pellee has never possessed the minimum requirements entitling him to be licensed as a pharmacist or to practice pharmacy in this State.1
Under these circumstances, the license issued appellee by the Board was in excess of the authority conferred by law upon the Board and, in my opinion, such action of the Board and the license issued by it were null and void.
The legal effect of this conclusion is that appellee has no license to renew.
The soundness of these views is supported by the following quotation from 73 C.J.S. Public Administrative Bodies and Procedure § 71, p. 398:
“In general the power or duty of officers or agencies to act on applications and grant or issue licenses, permits, certificates of convenience and *539necessity, or similar authorizations depends on the provisions of the organic act, statute, or ordinance by which they are authorized or required to act; and as to such matters the designated officer or agency has only the powers and authority thereby conferred on him or it. Administrative officers or agencies have no power to grant a license, permit, or authorization unless the conditions specified by statute or other controlling act exist, and in the granting or refusal of an application their power is confined to, and limited by, prescribed standards or rules of conduct. A permit issued in violation of an ordinance by an officer or agency lacking the power to alter or vary the ordinance is void. A board is not es-topped to deny the renewal of a license, which, due to a mistake, it granted in violation of law.”
In re Whitford’s Liquor License, 166 Pa.Super. 48, 70 A.2d 708, 710, cited to the above quotation from C.J.S., the Superior Court of Pennsylvania in discussing the authority of the Liquor Control Board to refuse to renew a license granted through error stated: “Granting the license was an illegal act, and the board had no power to perpetuate the illegality by renewing it.”
The principal authority cited by the majority to sustain its decision is Murphy v. Mittelstadt, 145 Tex. 451, 199 S.W.2d 478, is not in point. There it was stipulated that the operator of a school of beauty culture who was seeking a renewal of her license as such was “a duly licensed and certified operator” of such school.
The facts here are exactly opposite. Ap-pellee has never been “duly” licensed as a pharmacist.
To permit appellee to continue the practice of pharmacy would be the granting by the courts of an undeserved privilege in violation of law and one which the Legislature of this State has repeatedly refused to extend to others similarly situated.2
The standards prescribed by the Legislature for pharmacists should be respected. They should not be whittled away by anyone, including the courts.
In my opinion, the Board should be sustained in its attempt to enforce these laws relating to a matter vitally affecting the public interest, and in its effort to take from appellee the continuing benefits of a license to which he was never entitled and which he obtained only by misrepresentation.
I respectfully dissent.

. The exact stipulation reads in part: “It is stipulated by and between the parties hereto that the plaintiff, George Clinton Martin, did not attend or graduate from any recognized school or college of pharmacy.”


. S.B. 293, 49th Leg. (1945), H.B. 731, 50th Leg. (1947), H.B. 82, 51st Leg. (1949), S.B. 74, 51st Leg. (1949), S.B. 191, 52nd Leg. (1951). None of these bills was enacted into law.